Citation Nr: 0904344	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for right lower extremity 
peripheral neuropathy.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for left lower extremity 
peripheral neuropathy.

4.  Entitlement to service connection for erectile 
dysfunction, to include as due to service-connected diabetes 
mellitus type 2 or hypertension.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1977.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Procedural history

In an unappealed August 13, 1982, rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for hypertension.

In an unappealed April 28, 2004, rating decision, the RO 
denied the veteran's claims for entitlement to service 
connection for bilateral lower extremity peripheral 
neuropathy.

The veteran's September 2005 claims to reopen entitlement to 
service connection for hypertension and bilateral lower 
extremity peripheral neuropathy, and entitlement to service 
connection for erectile dysfunction were denied in the 
January 2006 rating decision.  The veteran disagreed and 
perfected an appeal as to those issues.

In January 2009, the veteran and his representative presented 
evidence and testimony at a video-conference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The issues of entitlement to service connection for bilateral 
lower extremity peripheral neuropathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed August 13, 1982, rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for hypertension.

2.  Evidence received since the August 1982 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for hypertension.

3.  The evidence of record that the veteran has a current 
diagnosis of hypertension and that the condition is due to 
the veteran's service-connected diabetes mellitus type 2 is 
at least in equipoise.

4.  In an unappealed April 28, 2004, rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for bilateral lower extremity peripheral 
neuropathy.

5.  Evidence received since the April 2004 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.

6.  The evidence of record that the veteran has a current 
diagnosis of erectile dysfunction and that the condition is 
due to the veteran's service-connected hypertension is at 
least in equipoise


CONCLUSIONS OF LAW

1.  The August 1982 RO rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the August 1982 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  Entitlement to service connection for hypertension is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  The April 2004 RO rating decision denying claims for 
service connection for bilateral lower extremity peripheral 
neuropathy are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

5.  Since the April 2004 RO rating decision, new and material 
evidence has been received, and the claims of entitlement to 
service connection for bilateral lower extremity peripheral 
neuropathy are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

6.  Entitlement to service connection for erectile 
dysfunction is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for hypertension, 
bilateral lower extremity peripheral neuropathy and erectile 
dysfunction.  Specifically, he contends that his hypertension 
and bilateral lower extremity peripheral neuropathy 
conditions are as a result of his service-connected diabetes 
mellitus type 2 disability.  He further contends that his 
erectile dysfunction is caused by his diabetes mellitus type 
2, or by his hypertension.

As was described in the Introduction, the claims for 
entitlement to service connected hypertension and peripheral 
neuropathies were previously denied in unappealed rating 
decisions.  Before considering the claim on the merits, the 
Board must initially determine whether new and material 
evidence has been received which is sufficient to reopen the 
claim despite prior adjudicative action by the RO which 
denied the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  The Board will first address preliminary 
matters.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

In this case, the RO sent the veteran a letter dated October 
2005 in which the veteran was informed that he was notified 
of a decision which denied service connection for 
hypertension and a separate decision which denied service 
connection for bilateral lower extremity peripheral 
neuropathy, and that the decisions were final.  The veteran 
was informed that in order to reopen his claims, he needed to 
present new and material evidence, and was informed what 
constituted new and material evidence.  The Board notes that 
the language used in the letter substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Board's 
discussion below.  

The RO also provided the veteran with notice in the October 
letter of the evidence needed to support a claim for 
entitlement to service connection to include evidence that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The October 2005 notice further informed the 
veteran that to support a claim for entitlement to secondary 
service connection, the evidence must include evidence of a 
service-connected condition and a medical nexus between the 
service-connected condition and a current condition.  The 
notice was prior to the date of the RO's adjudication of the 
veteran's claim in January 2006.  Thus, the veteran had a 
meaningful opportunity to participate in the adjudication of 
his service connection claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in a 
letter dated July 2008.  The Board further notes that the 
veteran was not prejudiced by notice after the last 
adjudication because the RO denied service connection.  Thus, 
the issues of an effective date and a disability rating are 
not material to the issues at hand.

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

The Board further notes that the veteran's service treatment 
records, VA medical records and private medical records 
identified by the veteran have been obtained by VA and 
included in the veteran's VA claims folder.  Moreover, the 
veteran has been examined on several occasions by VA medical 
examiners to include in September 2006 and March 2008.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the veteran and 
his representative presented evidence and testimony at a 
January 2009 hearing before the undersigned VLJ.  

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for hypertension.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finality/new and material evidence

Board decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1100 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual background

The 'old' evidence

The evidence of record at the time of the August 1982 rating 
decision included the veteran's service medical treatment 
records, and a June 1982 VA medical examination report which 
included a statement that the veteran said his sister, who 
was a nurse, told him he had high blood pressure.

The August 1982 rating decision

The August 1982 rating decision reviewed service medical 
treatment record entries including a December 2, 1957, entry 
regarding complaints of chest pain, and noted that the June 
1982 VA examiner determined there was no evidence of 
hypertension, and no evidence of hypertension during service.

The veteran was informed of that decision and of his appeal 
rights by letter from the RO dated August 23, 1982.  He did 
not appeal.

Additionally submitted information

Since the January 1982 rating decision, the veteran submitted 
VA treatment records which showed a current diagnosis of 
hypertension and treatment for hypertension.  The veteran has 
also submitted a February 2006 letter from Dr. K.C., a 
private physician who diagnosed the veteran with 
hypertension, and an April 2007 letter from Dr. K.C. who 
stated that the hypertension condition was due to diabetes 
mellitus type 2.  The record also establishes that the 
veteran is service-connected for diabetes mellitus type 2.



Analysis

New and material

As noted above, the RO's 1982 rating decision essentially 
determined that the record did not include evidence of a 
current disability or that the veteran incurred hypertension 
during service.  However, the additionally submitted evidence 
establishes that the veteran has a current hypertension 
condition, has service-connected diabetes mellitus type 2, 
and that the hypertension is related to the service-connected 
diabetes disability.  

The veteran has contended that he is entitled to service 
connection for hypertension under a theory of secondary 
service connection.  As noted in the law and regulations 
section above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  
Thus, the evidence includes new and material evidence as to 
each element of the claim not previously proven.  See Evans, 
supra.  Accordingly, the claim is reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  The 
Board will proceed to consider the reopened claim.

Service connection 

The veteran seeks service connection for hypertension and 
contends the condition is due to his service-connected 
diabetes mellitus type 2 disability.  The Board will address 
each Wallin element in turn.

The record includes a diagnosis of hypertension by both VA 
examiners and by Dr. K.C.  Thus, element (1) is satisfied.  
The evidence also establishes that the veteran is service-
connected for diabetes mellitus type 2.  Thus, element (2) is 
satisfied.  Finally, the April 2007 letter from Dr. K.C. 
establishes his opinion that the veteran's hypertension 
condition is a secondary condition of diabetes mellitus type 
2.  There is no other evidence regarding the veteran's 
hypertension etiology of record.  Thus, the Board finds that 
the medical evidence of a nexus between the veteran's 
hypertension and his service-connected diabetes is at least 
in equipoise.  

For the reasons stated above, the Board finds that 
entitlement to service connection for hypertension is 
warranted.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for right lower extremity 
peripheral neuropathy.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for left lower extremity 
peripheral neuropathy.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.  The relevant 
law and regulations pertaining to service connection and 
finality and new and material evidence are stated above and 
will not be repeated here.

Analysis

The veteran contends that he currently has peripheral 
neuropathy of both legs and that the neuropathies are due to 
his service-connected diabetes.

The "old" evidence

The evidence at the time of the April 2004 rating decision 
included the veteran's service medical treatment records and 
VA treatment records.



The April 2004 rating decision

The April 2004 rating decision determined that the evidence 
did not include a diagnosis of peripheral neuropathy of the 
lower extremities, and did not show any diagnosis or 
treatment for neuropathy during service.

The veteran was informed of that decision and of his appeal 
rights by letter from the RO dated April 30, 2004.  He did 
not appeal.

Newly submitted evidence

Since the April 2004 rating decision, the record has included 
a September 2006 medical report of Dr. A.O., a VA physician 
who determined that "[F]or the [veteran's] claimed condition 
of peripheral neuropathy of bilateral upper extremities and 
bilateral lower extremities, the diagnosis is bilateral 
median neuritis."  In a March 2007 treatment note, a VA 
physician assessed the veteran with "diabetic neuropathy 
controlled with neurontin."  An April 2007 letter from Dr. 
K.C. states that "severe peripheral neuropathy of upper and 
lower extremities" is a complication of diabetes mellitus 
type 2.  A March 2008 diagnosis by VA physician Dr. A.Y. was 
"no electrodiagnostic evidence of peripheral neuropathy.  
The Board notes that Dr. A.Y.'s report was written without 
benefit of review of the veteran's VA claims folder.

Discussion

As noted above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is presumed.  
See Justus supra.  Also as previously noted, the veteran 
contends that he is entitled to service connection for 
peripheral neuropathy secondary to diabetes mellitus type 2.  

In this case, the newly submitted evidence includes all 
elements required by Wallin, supra.  Specifically, Dr. K.C. 
and the March 2007 VA examiner diagnosed the veteran with 
bilateral lower extremity peripheral neuropathy, satisfying 
element (1).  The record also establishes that the veteran 
has been service connected for diabetes mellitus type 2, 
satisfying element (2).  Finally, the evidence includes the 
opinion of Dr. K.C. that the veteran's peripheral neuropathy 
is due to his diabetes.  Thus, element (3) has been 
satisfied.

In sum, the Board finds that new and material evidence has 
been submitted as to each element that was previously 
lacking.  Thus, the claim will be reopened.

As above, the Board wishes to make clear that such evidence, 
although adequate for limited purposes of reopening the 
claim, may not be sufficient to allow a grant of the benefits 
sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 
1998).  For the reasons explained in the remand section 
below, the Board finds that additional development of the 
claim is necessary before the Board may proceed to a decision 
on the merits of the reopened claim.

4.  Entitlement to service connection for erectile 
dysfunction, to include as due to service-connected diabetes 
mellitus type 2 or hypertension.

The relevant law and regulations for secondary service 
connection are stated above and will not be repeated here.

Analysis

As above, in order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. See Wallin supra.  The Board will address 
each Wallin element in turn.

With regard to element (1), a March 2008 VA examiner 
diagnosed the veteran with erectile dysfunction.  Moreover, 
Dr. K.C. provided an April 2007 diagnosis of erectile 
dysfunction.  Thus, element (1) is satisfied.

With regard to element (2), the Board has herein granted 
service connection for hypertension and the record 
establishes that the veteran is service-connected for 
diabetes mellitus type 2.  Thus, element (2) is satisfied.

With regard to element (3), the evidence includes the opinion 
of the March 2008 VA examiner who stated that the "most 
likely etiology [of the veteran's erectile dysfunction is] 
probably diabetes mellitus or hypertension.  In a separate 
March 5, 2008, report, the VA examiner stated that "it is my 
opinion that [the veteran's] subjective erectile dysfunction 
is less likely due to his diabetes mellitus as symptom of 
erectile dysfunction was pre-existing prior to onset of 
diabetes mellitus and also it is more likely related to 
medication and hypertension."  Thus, the Board finds that 
element (3) is satisfied as to erectile dysfunction due to 
service-connected hypertension.  

For those reasons, the Board finds that entitlement to 
service connection for erectile dysfunction is warranted.


ORDER

1.  New and material evidence having been received, the claim 
of entitlement to service connection for hypertension is 
reopened.

2.  Entitlement to service connection for hypertension is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

3.  New and material evidence having been received, the claim 
of entitlement to service connection for right lower 
extremity peripheral neuropathy is reopened; to this extent 
only, the appeal is allowed.

4.  New and material evidence having been received, the claim 
of entitlement to service connection for left lower extremity 
peripheral neuropathy is reopened; to this extent only, the 
appeal is allowed.

5.  Entitlement to service connection for erectile 
dysfunction is granted, subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

Although the veteran's claims of entitlement to service 
connection for bilateral lower peripheral neuropathy have 
been reopened, certain matters remain unclear.  Primarily, 
there is no well-supported diagnosis of peripheral 
neuropathy.  Indeed, the medical records in fact reveal two 
assessments of peripheral neuropathy without discussion of 
how those diagnoses were reached, and a diagnosis that there 
was no electrodiagnostic evidence of lower extremity 
peripheral neuropathy.  It thus remains unclear as to whether 
the veteran in fact has peripheral neuropathy of either lower 
extremity.  

The Board also notes that under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the VA must provide a VA medical 
examination in service connection claims when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  In this case, 
elements (2) and (3) would be modified to meet the contention 
that the veteran's peripheral neuropathy conditions are due 
to service-connected diabetes mellitus.

With regard to McLendon element (1), the evidence includes 
Dr. K.C.'s April 2007 letter and the March 2007 assessment of 
a VA physician.  With regard to element (2), the record 
establishes the veteran has been service-connected for 
diabetes.  With regard to element (3), Dr. K.C. has opined 
that the veteran's peripheral neuropathies are due to 
diabetes.  The Board further notes that the veteran is 
currently service-connected for peripheral neuropathies of 
the upper extremities due to diabetes.  Finally with regard 
to element (4), the medical evidence of record does not 
include a precise or clear diagnosis of lower extremity 
peripheral neuropathy and there is no reasoned medical 
opinion that any such neuropathy is related to service-
connected diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the veteran's 
VA claims folder to be reviewed by an 
appropriate VA medical provider, and the 
veteran should be afforded a medical 
examination, specifically including a 
determination whether the veteran has 
right or left lower extremity peripheral 
neuropathy.  Any diagnostic tests deemed 
necessary should be accomplished.  If the 
examiner determines the veteran has 
peripheral neuropathy of the lower 
extremities, then an opinion shall be 
rendered as to whether the peripheral 
neuropathy condition is at least as likely 
as not related to service-connected 
diabetes mellitus type 2.  The opinion 
should be supported by a discussion of 
relevant medical evidence of record and 
reasons for the conclusion.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

2.  Thereafter, and after any further 
development deemed necessary, VBA must 
readjudicate the issues on of the veteran's 
entitlement to service connection for right 
and left lower extremity peripheral 
neuropathy on a de novo basis.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case should be prepared, and the veteran 
and his representative should be provided 
an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


